Appeal by defendant from an order of the County Court of Richmond County, denying his motion to set aside the judgment of said court convicting him of the crime of robbery in the first degree while armed and the sentence imposed pursuant to said conviction, upon the ground that the person whom he retained to defend him was not duly admitted to the practice of law in this or any other State. Upon appeal to this court, the judgment of conviction was unanimously affirmed {People v. Bellach, 246 App. Div. 639), the present question not being raised upon that appeal. Appeal dismissed, upon the ground that the order is not appealable. (Code Crim. Proe. §§ 466, 517 and 520.) In any event, the case was properly decided on the merits. Lazansky, P. J., Johnston, Adel, Taylor and Close, JJ., concur.